PER CURIAM.
Manuel Franklin appeals from a judgment of conviction and habitual offender sentence imposed for four counts of sale of cocaine and a single count of being a principal to the sale of cocaine. Although we affirm the judgment of conviction, we must reverse the habitual offender sentence that *653was imposed pursuant to section 775.084, Florida Statutes (Supp.1988). The record reveals that appellant’s predicate convictions were rendered on the same date. In light of our holding in Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991) (en banc), that habitual offender classification cannot be based upon convictions rendered on the same date, we reverse the habitual offender sentence and remand for resentencing.
ERVIN, ZEHMER and MINER, JJ., concur.